1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    MONICA GARCIA, et al.                         CASE NO.: 2:17-cv-07892-JVS(JDEx)
12                 Plaintiff,                       BEFORE THE HONORABLE
13                                                  JAMES V. SELNA
      v.
14                                                  [Discovery Document: Referred to
      COUNTY OF ORANGE, et al,                      Magistrate Judge John D. Early]
15                 Defendants.                      STIPULATION AND
16                                                  PROTECTIVE ORDER FOR THE
                                                    SITE INSPECTIONS OF
17                                                  ORANGEWOOD CHILDREN’S
                                                    FAMILY CENTER AND ITS
18                                                  FIRST STEP FACILITIES

19
20   1.     PURPOSES AND LIMITATIONS

21         Disclosure and discovery activity in this action are likely to involve production

22   of confidential, proprietary, or private information for which special protection from

23   public disclosure and from use for any purpose other than prosecuting this litigation

24   may be warranted. Accordingly, the parties hereby stipulate to and petition the court to

25   enter the following Stipulated Protective Order. The parties acknowledge that this

26   Order does not confer blanket protections on all disclosures or responses to discovery

27   and that the protection it affords from public disclosure and use extends only to the

28   limited information or items that are entitled to confidential treatment under the
     applicable legal principles. The parties further acknowledge, as set forth in Section
                                               1
1    12.3, below, that this Stipulated Protective Order does not entitle them to file
2    confidential information under seal; the Local Rules set forth the procedures that must
3    be followed and the standards that will be applied when a party seeks permission from
4    the court to file material under seal.
5           The parties jointly request that this Court order a protective order regarding the
6    site inspections of Orangewood Children’s and Family Center and its First Step
7    Facilities.   The parties agree that the children and employees/staff members at
8    Orangewood Children’s and Family Center and its First Step Facilities must not be
9    photographed, videotaped, audio taped, audio/videotaped, or otherwise recorded; the
10   children at Orangewood Children’s and Family Center and its First Step Facilities must
11   not be interacted with, spoken to, or questioned; the employees/staff members at
12   Orangewood Children’s and Family Center and its First Step Facilities must not be
13   photographed, videotaped, audio taped, audio/videotaped, or otherwise recorded; and
14   the employees/staff members at Orangewood Children’s and Family Center and its First
15   Step Facilities must not be interacted with, spoken to, or questioned.
16          The parties agree that the inspection will be limited to the following areas:
17   Orangewood Children and Family Centers administration lobby, intake area, on-site
18   medical clinic, including treatment rooms, bathroom/shower, waiting room, and visiting
19   area; as well as its First Step Facility/Cottage’s including its group room, visitation area,
20   nursery, bathroom, sleeping areas, kitchen, and registration area. Photographs and
21   videotaping will be permitted, limited to the areas described above. Plaintiffs will not be
22   permitted to inspect any other areas, including but not limited to: other cottages,
23   bathrooms, any residential area, educational facilities, kitchen, cafeteria, laundry area,
24   gymnasium, or any employee/staff room. The parties agree that any videos taken of the
25   facilities shall be without sound.
26          Robert Jacobson and his assistant Kristen Rush will be permitted to photograph
27   and videotape the designated areas above and Robert Jacobson and his assistant Kristen
28   Rush further agree to sign Exhibit A of this protective order and be bound by its terms.

                                                  2
1    The parties agree that defense counsel and the County of Orange shall have access to
2    and be permitted to view all images, including digital images and videotapes, taken
3    during the inspection prior to the conclusion of the inspection. The parties further agree
4    that should any photograph or video depict a minor, employee/staff member or any other
5    confidential information, the digital image and that portion of the video must be deleted
6    prior leaving the premises of Orangewood Children’s and Family Center and its First
7    Step Facilities. Plaintiffs agree to provide a digital copy of all photographs and copies
8    of all videotapes taken at the inspection to defense counsel.
9          If at any time, children and/or employees/staff are present during the inspection,
10   the parties agree that inspection, photographs, video recordings, audio recordings,
11   video/audio recordings, or any other recording will cease until the children and/or
12   employees/staff are no longer present.        Similarly, if at any time, children and/or
13   employees/staff are present during the inspection, the parties agree that Plaintiff,
14   Plaintiff’s counsel, and Plaintiff’s experts will not interact with, speak to, or question the
15   children and/or employees/staff present. The parties will work together to ensure that
16   the safety and privacy of the children and employees/staff are maintained and allow
17   Plaintiff to perform the inspection as agreed to in this protective order.
18         The inspection will take place on July 3, 2019 at 9:00 a.m. The parties must arrive
19   promptly. The parties understand that the inspection may be postponed because the
20   children and employees/staff at Orangewood Children’s and Family Center and its First
21   Step Facilities must be permitted to use the facilities normally without delaying or
22   shutting down operations. At all times, the privacy and safety of the children and/or
23   employees/staff must be protected.
24         No persons other than the attorneys, their paralegals, the parties and
25   Robert Jacobson and his assistant Kristen Rush are permitted to attend or be present at
26   the site inspection. The inspection must be conducted expeditiously and in a timely
27   manner.
28         The parties request that the following records be covered under this protective

                                                   3
1    order:
2             - Any and all photographs and videotapes taken at Orangewood Children’s and
3                   Family Center
4             - Any and all photographs and videotapes taken at the First Step Facilities;
5             - Any and all information obtained as a result of the site inspection of
6                   Orangewood Children’s and Family Center;
7             - Any and all information obtained as a result of the site inspection of the First
8                   Step Facilities;
9             - Any and all documentation obtained as a result of the site inspection of
10                  Orangewood Children’s and Family Center; and
11            - Any and all documentation obtained as a result of the site inspection of the
12                  First Step Facilities.
13            This order is necessary to allow Plaintiffs to prosecute – and permit Defendants
14   to defend – this civil rights action. The parties agree that the documents identified above
15   are deemed “Confidential” and are subject to this protective order without further
16   designation. The parties agree that this protective order does not waive the parties’
17   rights to object to documents and/or information. The parties agreed to the following
18   Stipulated Protective Order to protect any potential confidential information.
19   2.       DEFINITIONS
20            2.1      Challenging Party: a Party or Non-Party that challenges the designation
21   of information or items under this Order.
22            2.2      “CONFIDENTIAL” Information or Items: information (regardless of how
23   it is generated, stored or maintained) or tangible things that qualify for protection under
24   Federal Rule of Civil Procedure 26(c).
25            2.3      Counsel (without qualifier):       Outside Counsel of Record and House
26   Counsel (as well as their support staff).
27            2.4      Designating Party: a Party or Non-Party that designates information or
28   items that it produces in disclosures or in responses to discovery as

                                                      4
1    “CONFIDENTIAL.”
2          2.5    Disclosure or Discovery Material: all items or information, regardless of
3    the medium or manner in which it is generated, stored, or maintained (including, among
4    other things, testimony, transcripts, and tangible things), that are produced or generated
5    in disclosures or responses to discovery in this matter.
6          2.6    Expert: a person with specialized knowledge or experience in a matter
7    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
8    expert witness or as a consultant in this action.
9          2.7    House Counsel: attorneys who are employees of a party to this action.
10   House Counsel does not include Outside Counsel of Record or any other outside
11   counsel.
12         2.8    Non-Party: any natural person, partnership, corporation, association, or
13   other legal entity not named as a Party to this action.
14         2.9    Outside Counsel of Record: attorneys who are not employees of a party to
15   this action but are retained to represent or advise a party to this action and have appeared
16   in this action on behalf of that party or are affiliated with a law firm which has appeared
17   on behalf of that party.
18         2.10 Party: any party to this action, including all of its officers, directors,
19   employees, consultants, retained experts, and Outside Counsel of Record (and their
20   support staffs).
21         2.11 Producing Party:        a Party or Non-Party that produces Disclosure or
22   Discovery Material in this action.
23         2.12 Professional Vendors: persons or entities that provide litigation support
24   services (e.g., photocopying, videotaping, translating, preparing exhibits or
25   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
26   their employees and subcontractors.
27         2.13 Protected Material:        any Disclosure or Discovery Material that is
28   designated as “CONFIDENTIAL.”

                                                  5
1          2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
2    from a Producing Party.
3    3.    SCOPE
4          The protections conferred by this Stipulation and Order cover not only Protected
5    Material (as defined above), but also (1) any information copied or extracted from
6    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
7    Material; and (3) any testimony, conversations, or presentations by Parties or their
8    Counsel that might reveal Protected Material. However, the protections conferred by
9    this Stipulation and Order do not cover the following information: (a) any information
10   that is in the public domain at the time of disclosure to a Receiving Party or becomes
11   part of the public domain after its disclosure to a Receiving Party as a result of
12   publication not involving a violation of this Order, including becoming part of the
13   public record through trial or otherwise; and (b) any information known to the
14   Receiving Party prior to the disclosure or obtained by the Receiving Party after the
15   disclosure from a source who obtained the information lawfully and under no obligation
16   of confidentiality to the Designating Party. Any use of Protected Material at trial shall
17   be governed by a separate agreement or order.
18   4.    DURATION
19         Even after final disposition of this litigation, the confidentiality obligations
20   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
21   in writing or a court order otherwise directs. Final disposition shall be deemed to be
22   the later of (1) dismissal of all claims and defenses in this action, with or without
23   prejudice; and (2) final judgment herein after the completion and exhaustion of all
24   appeals, rehearings, remands, trials, or reviews of this action, including the time limits
25   for filing any motions or applications for extension of time pursuant to applicable law.
26   5.    DESIGNATING PROTECTED MATERIAL
27         5.1    Exercise of Restraint and Care in Designating Material for Protection.
28   Each Party or Non-Party that designates information or items for protection under this

                                                 6
1    Order must take care to limit any such designation to specific material that qualifies
2    under the appropriate standards. The Designating Party must designate for protection
3    only those parts of material, documents, items, or oral or written communications that
4    qualify – so that other portions of the material, documents, items, or communications
5    for which protection is not warranted are not swept unjustifiably within the ambit of
6    this Order.
7          If it comes to a Designating Party’s attention that information or items that it
8    designated for protection do not qualify for protection, that Designating Party must
9    promptly notify all other Parties that it is withdrawing the mistaken designation.
10         5.2     Manner and Timing of Designations. Except as otherwise provided in this
11   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
12   or ordered, Disclosure or Discovery Material that qualifies for protection under this
13   Order must be clearly so designated before the material is disclosed or produced.
14         Designation in conformity with this Order requires:
15         (a) for information in documentary and/or picture/photograph/videotape form
16   (e.g., paper or electronic documents, but excluding transcripts of depositions or other
17   pretrial or trial proceedings), that the Producing Party affix the legend
18   “CONFIDENTIAL-PRODUCED PURSUANT TO PROTECTIVE ORDER” to each
19   page that contains protected material. If only a portion or portions of the material on a
20   page qualifies for protection, the Producing Party also must clearly identify the
21   protected portion(s) (e.g., by making appropriate markings in the margins).
22         A Party or Non-Party that makes original documents or materials available for
23   inspection need not designate them for protection until after the inspecting Party has
24   indicated which material it would like copied and produced. During the inspection and
25   before the designation, all of the material made available for inspection shall be deemed
26   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
27   copied and produced, the Producing Party must determine which documents, or portions
28   thereof, qualify for protection under this Order. Then, before producing the specified

                                                7
1    documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
2    that contains Protected Material. If only a portion or portions of the material on a page
3    qualifies for protection, the Producing Party also must clearly identify the protected
4    portion(s) (e.g., by making appropriate markings in the margins).
5          (b) for testimony given in deposition or in other pretrial or trial proceedings, that
6    the Designating Party identify on the record, before the close of the deposition, hearing,
7    or other proceeding, all protected testimony.
8          (c) for information produced in some form other than documentary and for any
9    other tangible items, that the Producing Party affix in a prominent place on the exterior
10   of the container or containers in which the information or item is stored the legend
11   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant
12   protection, the Producing Party, to the extent practicable, shall identify the protected
13   portion(s).
14         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
15   failure to designate qualified information or items does not, standing alone, waive the
16   Designating Party’s right to secure protection under this Order for such material. Upon
17   timely correction of a designation, the Receiving Party must make reasonable efforts to
18   assure that the material is treated in accordance with the provisions of this Order.
19   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
20         6.1     Timing of Challenges.      Any Party or Non-Party may challenge a
21   designation of confidentiality at any time. Unless a prompt challenge to a Designating
22   Party’s confidentiality designation is necessary to avoid foreseeable, substantial
23   unfairness, unnecessary economic burdens, or a significant disruption or delay of the
24   litigation, a Party does not waive its right to challenge a confidentiality designation by
25   electing not to mount a challenge promptly after the original designation is disclosed.
26         6.2     Meet and Confer.      The Challenging Party shall initiate the dispute
27   resolution process by providing written notice of each designation it is challenging and
28   describing the basis for each challenge. To avoid ambiguity as to whether a challenge

                                                 8
1    has been made, the written notice must recite that the challenge to confidentiality is
2    being made in accordance with this specific paragraph of the Protective Order. The
3    parties shall attempt to resolve each challenge in good faith and must begin the process
4    by conferring directly (in voice to voice dialogue; other forms of communication are
5    not sufficient) within 14 days of the date of service of notice. In conferring, the
6    Challenging Party must explain the basis for its belief that the confidentiality
7    designation was not proper and must give the Designating Party an opportunity to
8    review the designated material, to reconsider the circumstances, and, if no change in
9    designation is offered, to explain the basis for the chosen designation. A Challenging
10   Party may proceed to the next stage of the challenge process only if it has engaged in
11   this meet and confer process first or establishes that the Designating Party is unwilling
12   to participate in the meet and confer process in a timely manner.
13         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
14   court intervention, the Challenging Party may file a motion challenging a confidentiality
15   designation at any time if there is good cause for doing so, including a challenge to the
16   designation of a deposition transcript or any portions thereof. Any motion brought
17   pursuant to this provision must be accompanied by a competent declaration affirming
18   that the movant has complied with the meet and confer requirements imposed by the
19   preceding paragraph.
20         Unless the Designating Party has waived the confidentiality designation by
21   failing to file a motion to retain confidentiality as described above, all parties shall
22   continue to afford the material in question the level of protection to which it is entitled
23   under the Producing Party’s designation until the court rules on the challenge.
24   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
25         7.1    Basic Principles. A Receiving Party may use Protected Material that is
26   disclosed or produced by another Party or by a Non-Party in connection with this case
27   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
28   Material may be disclosed only to the categories of persons and under the conditions

                                                 9
1    described in this Order. When the litigation has been terminated, a Receiving Party
2    must comply with the provisions of section 13 below (FINAL DISPOSITION).
3          Protected Material must be stored and maintained by a Receiving Party at a
4    location and in a secure manner that ensures that access is limited to the persons
5    authorized under this Order.
6          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
7    ordered by the court or permitted in writing by the Designating Party, a Receiving Party
8    may disclose any information or item designated “CONFIDENTIAL” only to:
9          (a)      the Receiving Party’s Outside Counsel of Record in this action, as well as
10   employees of said Outside Counsel of Record to whom it is reasonably necessary to
11   disclose the information for this litigation and who have signed the “Acknowledgment
12   and Agreement to Be Bound” that is attached hereto as Exhibit A;
13         (b)      the officers, directors, and employees (including House Counsel) of the
14   Receiving Party to whom disclosure is reasonably necessary for this litigation and who
15   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16         (c)      Experts (as defined in this Order) of the Receiving Party to whom
17   disclosure is reasonably necessary for this litigation and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19         (d)      the court and its personnel;
20         (e)      court reporters and their staff, professional jury or trial consultants, mock
21   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
22   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
23   (Exhibit A);
24         (f)      during their depositions, witnesses in the action to whom disclosure is
25   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
26   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by
27   the court. Pages of transcribed deposition testimony or exhibits to depositions that
28   reveal Protected Material must be separately bound by the court reporter and may not

                                                   10
1    be disclosed to anyone except as permitted under this Stipulated Protective Order.
2          (g) the author or recipient of a document containing the information or a
3    custodian or other person who otherwise possessed or knew the information.
4          7.3    All “CONFIDENTIAL” information produced in accordance with the
5    Order shall not be used other than in the instant case in any deposition, legal proceeding,
6    for media use/dissemination, or in any other forum, nor shall the “CONFIDENTIAL”
7    information be disseminated in any form, except by court order, or until such time as
8    the “CONFIDENTIAL” designation is removed by agreement of counsel for the parties
9    or by further order of this court.
10   8.    PROTECTED             MATERIAL          SUBPOENAED             OR      ORDERED
11         PRODUCED IN OTHER LITIGATION
12         If a Party is served with a subpoena or a court order issued in other litigation that
13   compels disclosure of any information or items designated in this action as
14   “CONFIDENTIAL,” that Party must:
15         (a)    promptly notify in writing the Designating Party. Such notification shall
16   include a copy of the subpoena or court order;
17         (b)    promptly notify in writing the party who caused the subpoena or order to
18   issue in the other litigation that some or all of the material covered by the subpoena or
19   order is subject to this Protective Order. Such notification shall include a copy of this
20   Stipulated Protective Order; and
21         (c)    cooperate with respect to all reasonable procedures sought to be pursued
22   by the Designating Party whose Protected Material may be affected.
23         If the Designating Party timely seeks a protective order, the Party served with the
24   subpoena or court order shall not produce any information designated in this action as
25   “CONFIDENTIAL” before a determination by the court from which the subpoena or
26   order issued, unless the Party has obtained the Designating Party’s permission. The
27   Designating Party shall bear the burden and expense of seeking protection in that court
28   of its confidential material – and nothing in these provisions should be construed as

                                                 11
1    authorizing or encouraging a Receiving Party in this action to disobey a lawful directive
2    from another court.
3    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
4          PRODUCED IN THIS LITIGATION
5          (a)    The terms of this Order are applicable to information produced by a Non-
6    Party in this action and designated as “CONFIDENTIAL.” Such information produced
7    by Non-Parties in connection with this litigation is protected by the remedies and relief
8    provided by this Order. Nothing in these provisions should be construed as prohibiting
9    a Non-Party from seeking additional protections.
10         (b)    In the event that a Party is required, by a valid discovery request, to
11   produce a Non-Party’s confidential information in its possession, and the Party is
12   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
13   information, then the Party shall:
14                (1)    promptly notify in writing the Requesting Party and the Non-Party
15                       that some or all of the information requested is subject to a
16                       confidentiality agreement with a Non-Party;
17                (2)    promptly provide the Non-Party with a copy of the Stipulated
18                       Protective Order in this litigation, the relevant discovery request(s),
19                       and a reasonably specific description of the information requested;
20                       and
21                (3)    make the information requested available for inspection by the Non-
22                       Party.
23         (c)    If the Non-Party fails to object or seek a protective order from this court
24   within 14 days of receiving the notice and accompanying information, the Receiving
25   Party may produce the Non-Party’s confidential information responsive to the discovery
26   request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
27   produce any information in its possession or control that is subject to the confidentiality
28   agreement with the Non-Party before a determination by the court. Absent a court order

                                                 12
1    to the contrary, the Non-Party shall bear the burden and expense of seeking protection
2    in this court of its Protected Material.
3    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
4          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
5    Protected Material to any person or in any circumstance not authorized under this
6    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
7    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
8    all unauthorized copies of the Protected Material, (c) inform the person or persons to
9    whom unauthorized disclosures were made of all the terms of this Order, and (d) request
10   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
11   that is attached hereto as Exhibit A.
12   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13         PROTECTED MATERIAL
14         When a Producing Party gives notice to Receiving Parties that certain
15   inadvertently produced material is subject to a claim of privilege or other protection,
16   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
17   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
18   may be established in an e-discovery order that provides for production without prior
19   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
20   parties reach an agreement on the effect of disclosure of a communication or
21   information covered by the attorney-client privilege or work product protection, the
22   parties may incorporate their agreement in the stipulated protective order submitted to
23   the court.
24   12.   MISCELLANEOUS
25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
26   person to seek its modification by the court in the future.
27         12.2 Right to Assert Other Objections. By stipulating to the entry of this
28   Protective Order no Party waives any right it otherwise would have to object to

                                                 13
1    disclosing or producing any information or item on any ground not addressed in this
2    Stipulated Protective Order. Similarly, no Party waives any right to object on any
3    ground to use in evidence of any of the material covered by this Protective Order.
4          12.3 Filing Protected Material.            Without written permission from the
5    Designating Party or a court order secured after appropriate notice to all interested
6    persons, a Party may not file in the public record in this action any Protected Material.
7    A Party that seeks to file under seal any Protected Material must comply with the
8    applicable Local Rules and General Orders. Protected Material may only be filed under
9    seal pursuant to a court order authorizing the sealing of the specific Protected Material
10   at issue. If a Receiving Party's request to file Protected Material under seal is denied by
11   the court, then the Receiving Party may file the information in the public record unless
12   otherwise instructed by the court.
13   13.0 FINAL DISPOSITION
14         Within 60 days after the final disposition of this action, as defined in paragraph
15   4, each Receiving Party must return all Protected Material to the Producing Party or
16   destroy such material. As used in this subdivision, “all Protected Material” includes all
17   copies, abstracts, compilations, summaries, and any other format reproducing or
18   capturing any of the Protected Material. Whether the Protected Material is returned or
19   destroyed, the Receiving Party must submit a written certification to the Producing
20   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
21   deadline that (1) identifies (by category, where appropriate) all the Protected Material
22   that was returned or destroyed and (2) affirms that the Receiving Party has not retained
23   any copies, abstracts, compilations, summaries or any other format reproducing or
24   capturing any of the Protected Material.
25         Notwithstanding this provision, Counsel are entitled to retain an archival copy of
26   all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
27   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
28   consultant and expert work product, even if such materials contain Protected Material.

                                                 14
1    Any such archival copies that contain or constitute Protected Material remain subject to
2    this Protective Order as set forth in Section 4 (DURATION).
3          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
4    DATED: May 22, 2019                   WOODRUFF, SPRADLIN & SMART, APC
5
6                                          By:/s/ Jeanne L. Tollison___________________
7                                             DANIEL K. SPRADLIN
                                              JEANNE L. TOLLISON
8                                             Attorneys for Defendants COUNTY OF
9                                             ORANGE, a public entity, COUNTY OF
                                              ORANGE, erroneously sued and served as
10                                            ORANGE COUNTY SOCIAL SERVICE
11                                            AGENCY, COUNTY OF ORANGE,
                                              erroneously sued and served as COUNTY OF
12                                            ORANGE CHILDREN AND FAMILY
13                                            SERVICES, and COUNTY OF ORANGE,
                                              erroneously     sued     and    served   as
14                                            ORANGEWOOD            CHILDREN’S       AND
15                                            FAMILIES CENTER

16   DATED: May 22, 2019                   LAW OFFICE OF PAUL W. LEEHEY
17
18                                         By:/s/ Paul W. Leehey_____________________
                                              PAUL W. LEEHEY
19
                                              Attorney for Plaintiffs MONICA GARCIA
20                                            and A.G., a Minor, J.G., a Minor, and C.J., a
                                              Minor, by and through their Guardian Ad
21
                                              Litem Dolores Garcia
22
     DATED: May 22, 2019                   LAW OFFICE OF DONNIE R. COX
23
24
                                           By:/s/ Donnie R. Cox______________________
25
                                              DONNIE R. COX
26                                            Attorney for Plaintiffs MONICA GARCIA
                                              and A.G., a Minor, J.G., a Minor, and C.J., a
27
                                              Minor, by and through their Guardian Ad
28                                            Litem Dolores Garcia

                                               15
1    PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
2
3            May 24, 2019
     DATED: __________         _________________________
4                              JOHN D. EARLY
                               United States Magistrate Judge
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                  16
1                                           EXHIBIT A
2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4          I, _____________________, of _____________________, declare under
5    penalty of perjury that I have read in its entirety and understand the Stipulated Protective
6    Order that was issued by the United States District Court for the Central District of
7    California on May 24, 2019 in the case of Monica Garcia, et al. v. County of Orange, et
8    al. Case No. 2:17-cv-07892-JVS(JDEx) I agree to comply with and to be bound by all
9    the terms of this Stipulated Protective Order and I understand and acknowledge that
10   failure to so comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any information or
12   item that is subject to this Stipulated Protective Order to any person or entity except in
13   strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this
17   action.
18
19   Date: _________________
20   City and State where sworn and signed: _________________________________
21
22   Printed name: ______________________________
23
24
25   Signature: __________________________________
26
27
28

                                                 17
